DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 8/22/2022, claims 1-18 were cancelled, claims 19-42 were newly introduced. Accordingly claims 19-42 are currently pending in the application.
Allowable Subject Matter
Claims 19-42 are allowed over prior art of record.
Most relevant prior art of record is Miles et al. (US 20070165896 A1) hereinafter Miles.
Regarding claim 19, Miles teaches An integrated optical transducer for detecting dynamic pressure changes, the transducer  comprising - a micro-electro-mechanical system, MEMS die (“a MEMS differential microphone having optical means for converting sound-induced motion of the diaphragm into an electronic signal” in ¶[0014]) having a MEMS diaphragm (“A diaphragm 102 having stiffeners 104 disposed upon a rear surface 106 thereof” in ¶[0035]) with a first side exposed to the dynamic pressure  changes (“protective screen 112 consists of a micromachined silicon plate that contains a plurality of very small holes, slits, or other orifices 114 sized to exclude airborne particulate contamination (e.g., dust) from diaphragm 102 and other interior regions, not shown, of microphone 100. The small holes 114, however, allow the passage of sound pressure 110.” in ¶[0037]) and a second side (“A protective screen 112 is disposed intermediate a sound source 110 and a front face of diaphragm 102” in ¶[0037]) and - an application-specific integrated circuit, ASIC die (“A miniature vertical cavity surface emitting laser (VCSEL) 122 is disposed behind diaphragm 102, typically on or in a bottom chip 140.” in ¶[0039]) Miles does not specifically disclose the device further comprising an ASIC, die having an evaluation circuit configured to detect a deflection of the MEMS diaphragm; wherein - the MEMS die is arranged with respect to the ASIC die such that a gap with a gap height is formed between the second side of the diaphragm and a first surface of the ASIC die; and - the MEMS diaphragm, the ASIC die and a suspension structure of the MEMS die delineate a back volume of the integrated optical transducer.
The following is the reason for allowance of claim 19:
Miles alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises an ASIC, die having an evaluation circuit configured to detect a deflection of the MEMS diaphragm; wherein - the MEMS die is arranged with respect to the ASIC die such that a gap with a gap height is formed between the second side of the diaphragm and a first surface of the ASIC die; and - the MEMS diaphragm, the ASIC die and a suspension structure of the MEMS die delineate a back volume of the integrated optical transducer, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 20-34, 38-42, claims are allowed for their dependency on allowed claim 19.
Regarding claim 35, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 19 (see reasons for allowance of claim 19 above).
Regarding claims 36-37, claims are allowed for their dependency on allowed claim 35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654